COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


                                                            §
     DEBRA ANN BREEDING a/k/a DEBRA                                           No. 08-21-00009-CV
     ANN HOLLAND,                                           §
                                                                                 Appeal from the
     Appellant,                                             §
                                                                               266th District Court
     v.                                                     §
                                                                             of Erath County, Texas1
     EDWARD ALLEN BREEDING, III,                            §
                                                                                 (TC# CV35815)
     Appellee.                                              §


                                         MEMORANDUM OPINION

           This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant Debra Ann Breeding a/k/a Debra Ann

Holland, pro se, has failed to file an Appellant’s Brief, we dismiss this appeal for want of

prosecution.

           Appellant’s Brief was originally due on March 12, 2021. This Court granted four motions

for extension of time to file the Appellant’s Brief, and on August 5, 2021, the Court issued an order

setting the final deadline for the Appellant’s Brief as September 10, 2021. The order stated that

no further motions for extension of time would be granted. On September 10, 2021, Appellant did



1
    We hear this case on transfer from the Eleventh Court of Appeals in Eastland. See TEX.R.APP.P. 41.3.
not file an Appellant’s Brief, but instead submitted a motion to stay the appeal and order the parties

to mediation. The Court denied this motion on September 21, 2021.

       On September 21, 2021, the Clerk of this Court notified Appellant that the Court intended

to dismiss the appeal for want of prosecution unless Appellant responded within ten days and

showed grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). On October 5, 2021,

Appellant filed a fifth motion for extension of time to file the Appellant’s Brief. The Court granted

an extension and reset the due date to October 26, 2021. The extension order again stated that no

further motions for extension of time would be considered by the Court. Appellant did not file an

Appellant’s Brief by that date.

       On November 9, 2021, the Clerk of this Court notified Appellant for a second time that the

Court intended to dismiss the appeal for want of prosecution unless Appellant responded within

ten days and showed grounds for continuing the appeal. Appellant has not filed any response.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file her brief in the time prescribed and gives no reasonable explanation for

such failure. TEX.R.APP.P. 38.8(a)(1). Because Appellant failed to file her brief and has not

responded to our inquiry, we dismiss the appeal for want of prosecution pursuant to TEX.R.APP.P.

38.8(a)(1), 42.3(b), and 42.3(c).


                                               JEFF ALLEY, Justice

November 30, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2